department of the treasury internal_revenue_service te_ge eo examinations commerce street mc oal dallas tx tax_exempt_and_government_entities_division number release date date jun27 person to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court uil certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated march 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx our adverse determination was made for the following reasons you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes as required by sec_1 c - i c you have operated for the benefit of a private interest you have operated in a manner consistent with a commercial enterprise contributions to your organization are no longer deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you inust initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the 91st day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours eo jgrae pring ee a oleaceke na ee publication enclosures maria hooke director exempt_organizations examinations department of the treasury internal_revenue_service tax_exempt_and_government_entities_division irs exempt_organizations examination date taxpayer number form tax periods onded peracn to contact employee id number telephone number fax manager's contact information employee id number telephone nuraber response due_date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 if you agree if you haven’t already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issuc-a final adverse letter determining that you aren't an organization described in irc section dollar_figure c for the periods above afier we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional and above you'll still be able to file a protest with irs appeals_office after information as stated in he meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax-exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we've issued this letter catalog number 34809f letter rev request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn't been addressed in published precedent or has becn treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of this letter ifyou disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right ‘the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www laxpayeradvocate irs gov or call additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely maria hooke director exempt_organizations examinations enclosures form 886-a form_6018 catalog number 34809f letter rev rev date schedule number or exhibit form 886-a explanations of items name of taxpayer year period ended december 20xx december 20xx tax identification_number issue is the organization operated primarily for exempt purposes as required to qualify for exemption under internal_revenue_code sec_501 facts background the organization under auditis injune20xx c effective june 20xx the organization applied for and received public charity status as an organization described in sec_509 and sec_170 the organization was incorporated in received tax-exemptstatus as a charity under internal_revenue_code irc section was directed by uncompensated board members all operational work was contracted toa service provider and to the accounting firm secretary of state business records show that was incorporated in april 20xx a letterwassent march21 20xx adding 20xx tothe organization's the audit was conducted with accountingfirm audit and requesting information about the additional year repliedinaletter dated may 20xxx that expanding the audit was not warranted inajune 20xx letter he requested 20xx items be removed fromthe march document request orthat areasonable explanation justifying openinga subsequent year be provided documentation relating to authorized representative and employee of operations in 20xx was not provided 20xx form990 primary activity was providing a web-based platform that enabled sports teams primarily college-level to run fundraising campaigns touched and over fundraising campaigns have been conducted using this web-based fundraising platform stated that over o schools have been application_for charitable status planned exempt_purpose and activities application_for exempt status described the organization's planned purpose and activities in part iv the applicant provided a narrative description of past present and planned activities this included the following intends to provide educational information to the public by raising awareness about community needs and benefits gained from supporting organized amateur athletics and other activities inthe school environment oo form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_1_ schedule number or exhibit ren explanations of items name of taxpayer year period ended december 20xx december 20xx will foster programs meant to provide the opportunity for successful extra-curricular youth high oo tax identification_number oo oo o school andcollege sport programs and other programs plans to raise tax exempt monetary donations and monetary pledges from the general_public in orderto provide resources to qualified schoolorganizationalprograms and youth programs that would benefit from additional funding will conduct fundraising through its officers and directors using e-mail and person-to- person contact support will be provided to local youth organizations high schools and colleges throughout communities within the united_states in part viil question the applicant described how its grant program furthered the organization's exempt_purpose has been established to provide much needed funds to organizations that assist in the overall development and education of youth high school and college students distributions to education-related organizations benefits the recipients by helping them achieve theirgoals of educating youth both intellectually and socially by providing funds to various and different types of organization including but notlimited to school athletic boosterclubs drama club science club rotc recipients provide youth with experiences thatcome from interacting with others ina structured environment in follow up correspondence dated february 20xx the determinations agent asked your activity is raising and providing funds for the purposes of c however funding is not really youractivity because fundraising is done by acontractor whatis yourexempt purpose activity replied our exempt_purpose activity is to provide educational information to the public about the community needs and benefits gained from supporting organized amateur athletics and otheractivities for students and athletes the educational information raises the public awareness of the role amateur athletics and other activities paly in building a responsible and capable society as stated inthe articles of incorporation the specific purpose of this corporation is to promote educational programs for students and athletes and to carry on other activities associated with this goalas allowedbylaw these activities shallinclude the instruction ortraining ofindividuals for the purpose ofimproving ordeveloping their capabilities or the instruction ofthe public on subjects useful to individuals and beneficial to the community planned control of funds in part iv narrative description of activities included the following form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_2_ schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended december 20xx december 20xx tax identification_number will also have afull-time presence on the internet which will allow individuals the o opportunity to provide direct support to their local regional or national fundraising efforts and goals by which qualifying_organization allows a contributor to specify or generally direct how their contribution is to be utilized and o in part vi the applicant described exempt-purpose activities which involved providing funds to organizations specific individuals or groups of specific individuals goal of supporting specific organizations each donor is given the in order to meet will be allowed to fund with opportunity to particularly designate which qualified organizations that particular donor's gift forexample the _ internet site will provide prospective donors with the opportunity to direct their donation toa particularly identified recipient organization in part viii question described the operations of the fundraising program will maintain separate_accounts for each contributor who advises that a particular organization orentity is to be the lawful recipient of the funds they contribute to each contributor who identifies a specific use s oftheircontributed funds willbe allowed toadvise and suggest whether a general gift should be made toaparticular organization and ifnot then howthe contribution isto be allocated between or among any number of identified organizations in part viii question the applicant wrote retains records of each distribution recording the amount and date of the distribution in follow up application correspondence dated february 20xx the determinations agent asked a501 c tax exemptorganization musthave control overthe moneyitreceives andthen uses for its charitable educational or scientific purposes without inuring the funds to individuals donors may suggest but notcontrol the use of funds they donate please clarify how you will control the payoutofcontributions gifts andgrants when the donors wish otherwise responded receives contributions from the public to support its educational activities regarding youth high school and college amateur athletic programs and other activities donors can suggest a particular school oramateur athletic program that they believe deservesthesupportof canmerelysuggest notcontrolhow __ allocatestheraisedfunds __ butthedonor planned relationship with in part vill question described relationships with professional fundraisers form886-a catalog number 20810w page_3_ _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended december 20xx december 20xx has a written contract with developed a computer_program that purposes aprivate company wherein will license and utilize for internet fundraising in response to follow up questions from the determinations agent responded there is noupperlimitcap in fees paid to because they are paid a percentage of actual funds raised each program is set up asa separate fundraising event and the percentage is projected to covercost and is below market there isno excessive paymentto relationship with recipient organizations in response to part viii question wrote maintains an ongoing relationship with every recipient organization members of the recipient organization have an affirmative responsibility to report use of funds for purposes not described in the website uses software that requires each recipient organization to identify and describe how they intend to utilize the contributed funds exercises no control of influence over the recipient organizations many of the organizations origination and there isnoanticipated thatreceive distributions were established priorto overlap between members of those existing organizations and purpose and activities the purpose for which was granted tax-exempt status was o to provide educational information to the public about the need for and benefit of supporting organized amateur athletics and other activities for students and athletes tofoster support and promote educational programs for students and athletes the planned activities to support this purpose included o o theinstruction or training of individuals for the purpose of improving or developing their capabilities theinstruction of the public on subjects useful to individuals and beneficial to the community online fundraising to support specific schools youth organizations and amateur athletic programs as suggested by the contributors audit year activities ranavery lean electronic- and internet-based service which helped clients run fundraising campaigns stated that clients were generally college sports teams although the review of the form886-a catalog number 20810w page_4 _publish no irs gov department of the treasury-internal revenue service schedule number of exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer year period ended december 20xx december 20xx gl indicated a significant number of high school sports teams as well the interview with found stated that it was accurate the following activities this list ofactivities was reviewed with during the auditandhe o o o o o o oo o o o website as wellas allrelated supportservices teams coaches using provided easy-to-use on-demand and targeted fundraising tools to college-level sports teams maintained contractual relationship with provided the fundraising platform for use on signed anend user license agreement directly with received donations on behalf of fundraising coaches teams retained of donations raised by coaches teams electronically remitted of donations received to hired cutting monthly remittance checks to teams coaches on behalf of interacted with teams coaches high school athletic community so coaches tended to reach out to sent occasional bulk emails to coaches who had opted-in to receive messages confirmed charitable status of fund raisers who used fundraising tools tohandle accounting needs including receiving the occasional check donation and not with said that for fundraising tools was well-known in the college and uncompensated officers directors of provided sporadic training on administrative skills needed forrunning asports team and occasionally offered clinics on specific athletic skills to teams based on the time motivation and interest of the officers and of the teams coaches held annual board meeting these activities can be summarized as fundraising tools and support services provided access to occasionally interacted with teams coaches confirmed charitable status of teams coaches sporadic training for teams coaches annual boardmeeting documents reviewed during the audit confirmed that there was an annual board meeting and that had a contractual relationship with teams coaches no evidence was observed that showed interaction between officers directors and teams coaches or that the org confirmed the tax-exempt status of the recipient orgs who then contracted directly with the fundraising stated that activities remained largely unchanged since inception website the policy relevant to electronic and online data and communication website uses text from the organization's organizing documents and adds a privacy form 886-a department ofthe treasury-internal revenue service catalognumber20810w publish no irs gov page_5_ schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended december 20xx december 20xx tax identitication number the begins by saying committed to safeguarding you your participants and website describes in detail how the web-based fundraising platform works the faq __ are deeply _ and our non-profit partner privacy online writes in response to the question are donors contributions tax deductible unequivocally yes program via a qualified 501_c_3_organization ships ordonations always are directed to the intended inresponseto another question every month will remit your funds securely writes you'll ove us like ourclientsdobecauseonthe _ of another question asks how safe isitto donate online with the industry's most robust ssl encryption throughout its website and database -_- responds _- deploys the final faq asks will and share our personal information with any third-party thedemovideo describing the tax-deductible the receipt lists the nonprofit donation was made the date and amount of donation and the donor information the fine print says __ afederalnon-profit501c3 product includes an image of a receipt showing the donation tobe the program and organization for which the your sponsorship has been processed by corporation proceeds will be distributed to inyourname this willensure you receive the maximum_tax benefit for you generous sponsorship please rememberthatthis charge on yourbankorcreditcardstatementwillreflecta check clearance to ora charge from on behalf of donations to when asked fora copy ofthe letter given todonors fortheirtax records asample confirmation emailwas provided itread upon your donation you will receive a thank you email receipt thatmay be used for tax purposes please consult your tax preparer for any questions regarding non-profit donation deductions no goods or services were received in connection with this donation despite giving an acknowledgment letter to donors the organization did not record donations as income tothe organization fundraising services agreement between and the contract between contract begins with the following recitals and provided was effective july 20xx until july 20xx the form 886-a catalog number 20610w page_6_ publish no irs gov department of the treasury-intemal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended december 20xx december 20xx whereas isanonprofit public benefit corporation formed andoperated forcharitable and educational_purposes including but not limited to raising donated funds that will be distributed to qualifying organizations meeting the criteria for furthering educational and athletic programs for youth high school and college students and athletes whereas chantable purposes __isaforprofit corporation engaged in the business of commercial fundraising for whereas subjecttotheterms ofthis agreement desires to engage in fundraising activities on behalf of desirestoengagetheservicesof and the terms of the contract provide that activities for and solicitations trademark in fundraising on behalf of at least every three months records will include a contribution history for each donor will use its online software applications to conduct fundraising willconductall of itsown sales and solicitation activity inconducting sales willmaintain records and will provide them to willstate that they represent name and may use controloffunds each contribution made byadonoror directlyto beheldintrustfor andshallbedeliveredto -_ anycontributionmade byadonoror shallbe delivered electronically inadvertently deliveredto shall within zero working days of its receipt by for service inexchange for fundraising and software services provided under this agreement a fixed fee inthe amount of opercent of total contributions raised and actually received fees shall pay by distribution of contributions received from all donors and shall retain percent of total contributions raised and actually the agreement was signed by secretary and ceo end user license agreement between and fundraising client perthefundraising services agreement individualagreements with each user usually schoolsports teams acopy ofasample end user license agreement for 20xx was provided the agreement was applicable to any user who clicked the 'accept' button when logging into the conducts allfundraising for online system makes the agreement granted the coach team use of the agreement included software to fundrdise through the website oo aninternet-based sponsorship environment to be used for fundraising by the team coach internet-accessibledatabase management tools form 886-a department of the treasury-intemal revenue service catalog number 20810w _publish no irs gov page_7_ schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended december 20xx december 20xx o tax identification_number recordkeeping of each fundraising transaction inthe account account andtechnical support via phone online chat or email paymentoffees allfees payable to corporation and partner with no greater than thirty percent as negotiated between the program administratorand _ this percentage will be available through the system accessible by the program administrator at any time before during or afterthe fundraiser begins __ will be expressed as apercentage of gross funds raised and will be atax exempt nonprofit public benefit will accept and retain funds raised and remit the percentage agreed upon by the client _ each fundraiser percentage will be approved prior to each fundraiser by authorized sponsorship remittance inexchange for youruse ofthe software and services offered under this agreement and personneloftheclientand who contributes to your fundraising program willbe remitted bythe dayofthenextmonth all remittances will be electronically deposited into licensee's financial_account the software will account for all sponsorships submitted to your accounts during each sponsorship campaign _ the designated percentage ofallfunds collected from each checksreceivedbylicensee during the course ofthe campaign and orasaresultofthe campaign the licensee receives hand-written checks the licensee is required to send the checks to where thecheckswillbemanuallyinputintothe systemandincludedinthe according sic remittance disbursement unless deductible receipt receives the written checks your sponsor s will not receive a tax- audit year remittance amounts the fee percentages have been updated since these agreements were created in 20xx and 20xx they were o o o o tothe fundraising team coach fee to o retained by had no discretion over who received the funds raised allwere based onthese contracts distributed per the contracts coaches teams ran their own campaign using the donor network rather than to individual athletes per the contracts transaction and provided that information to the users and to stated thatthe teams coaches liked thatthe money raised wenttothe team maintained records of each fundraising software and their own financial records in audit years the three most recent years' income statements taken from the filed form 990s show the following form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items year period ended december 20xx december 20xx tax identification_number name of taxpayer table filedforms 990income statement 20xx 20xx income program service revenue investment_income uncleared payments expense accounting legal fees advertising office expenses payments to bank charges payment processing taxes and licenses dues and subscriptions maintenance other printing postage shipping misc dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure oo o o net profit dollar_figure dollar_figure dollar_figure stated that program service revenue represented the of gross_income retained by stated that the near-doubling of revenue from 20xx to 20xx reflected the natural handled all bookkeeping needs including cutting and mailing growthi in the business and increasing efficiency in operations the business had not yet reached the saturation point hesaid accounting fees were paid to disbursement checks recording and depositing mailed fundraising checks and paying any unusual ornon-automatedexpenses alsopreparedannualreturns aboutdollar_figure of theprofessional fees in20xxwerepaidto speculated that the advertising cost recorded on the 20xx during anaudit meeting fee he refused to answer the same question in writing when the form_990 was actually the question was proposed inadocument request sentin march 20xx but he did say that there was no adverting expense in 20xx andaboutdollar_figurewas paid forlegalservices o theexpenseto reported on the 20xx form_990 was in addition to the fee payable to fee was recorded onthe balance_sheet as an account_stated that the payable schedule o indicated that the expense ontheincomestatementwas for form 886-a catalog number 20810w page_9_ pub ish no irs gov department of the treasury-internal revenue service form886-a rev date name of taxpayer explanation of items tax identification_number schedule number or exhibit year period ended december 20xx december 20xx information_technology an analysis of the gl confirmed that these payments to addition to the monthly fee payment processing was credit card fees which typically run pincite of sales processed bank fees grew over the three years as business grew gross_sales were notrecorded ontheincome statement so a direct relationship between income and credit card fees cannot be made were in also refused to explain why there was a maintenance expense of dollar_figure in 20xx but none o in other years distribution of gross_income and payments to the fundraising sports teams were not recorded on gross_income payments to the income statement but rather as balance_sheet transactions per the agreements described above all income fundraised by the teams coaches was received by remitted electronically to the sports teams this amount was recorded onthe balance_sheet as acash asset and as an account payable the fee described the automated electronic system as very lean and managed lightly onamonthly basis was was handled the same way advised that adding all deposits recorded in the bank statements would show gross_income since donations to the clients were the only source ofincome table calculation of gross_income received 20xx description amoun total annual deposits checking checking savings savings dollar_figure dollar_figure dollar_figure dollar_figure remove internal transfers xx xx xx xx xx xx xx xx to tod to to to to to savings to interest_income gross_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-a catalog number 20810w page_10_ pubj ish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax ‘dentification number year period ended december 20xx december 20xx this approximates deposits recorded inthe gl total deposits recorded in the gl were dollar_figure before internal transfers a comparison of total gl deposits and total bank_deposits finds a discrepancy of about dollar_figure or o based on this gross_income expected allocations would be table expected distributions based on bank statement income to teams fee income rate dollar_figure dollar_figure dollar_figure dollar_figure expected income recorded onthe form 990was dollar_figure making adifference of dollar_figure the gl amount for income matched the form_990 gltotals forthe distributions the gl indicated that amounts remitted to passed ontothesports teams were lower than the contracted amount fee and funds raised returned totheteams coaches did notmatch expected were higher than and amounts table distributions per gl rate gl amount to sports teams fee income additional payments to dollar_figure dollar_figure dollar_figure dollar_figure the gl showed thatthe monthly fee to form990incomestatementas information_technology and which fee was actually a different monthly fee paid to totaling dollar_figure totaled dollar_figure the glrevealed thatthe dollar_figure recorded onthe thought might be the the gl also founda third group of payments to table summary of gl payments to monthly payments to payments for services to other_payments to s a a f d s o o o o form 886-a publish no irs gov department of the treasury-internal revenue service catalog number 20810w page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended december 20xx december 20xx tax identification_number the additional monthly payments for services to through december these payments for services included two unusualtransactions whenaskedfora written explanation of certain large expenses including these two withdrawals are either vendor bill payments or donation disbursements generally averaged dollar_figure each month from april replied allofthese the first unusual transaction was a march 20xx bank originated debt of dollar_figure thememoonthegl entry for this transaction said 20xx-20xx the supporting documentation for this withdrawal indicated that it was abank originated debt requested by customer anaccountantwith month cut usual monthly payment the glwith the othermonthly payments to was __ thefirmwhichprovided allbookkeeping services forthe organization inthe next in addition tothe for services dollar_figure in april20xx both ofthese unusual checks were included on acheck for dollar_figure withthe memoline services this check was asacostofgoods sold the other_payments to were four checks dated in january and march 20xx and varied from dollar_figure to dollar_figure totaling dollar_figure were recorded on the gl as payables to these payments for-profit competition other businesses provide similar fundraising software and services to schools and youth sports teams ona for-profit basis for example online platform for running fundraising campaigns and charges a percent of funds-raised unlike informs donors that the tax-deductibility of their donation depends onthe exempt status of the provides users with an like organization receiving the donation other fee-based for-profit entities include law operational_test internal_revenue_code sec_501 exempts from federal_income_tax organized that are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment orforthe prevention of cruelty to children oranimals solong as no partofthe net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states inorderto be exemptas an organization described in sec_501 anorganization must be both organized and operated exclusively for one or more of the purposes specified in such section ifanorganization fails to meet either the organizationaltestorthe operational_test itisnotexempt form 886-a catalog number page publish no irs gov department of the treasury-intemal revenue service 886-a schedule number or exhibit form rev date year period ended explanations of items tax identification_number name of taxpayer december 20xx december 20xx sec_1_501_c_3_-1 defines the operational_test an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 anorganization willnot be so regarded if more than an insubstantial partofits activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 says an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i ofthis subparagraph unless itsenesapublicratherthanaprivate interest thus tomeetthe requirement of this subdivision itisnecessaryforan organization toestablish thatitis not organized_or operated forthe benefit of private interests sec_1_501_c_3_-1 defines educational a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community congress identified the organizations intended to be included in the phrase to foster national or international amateur sports competition in the senate congressional record dated date at page s13612 they included two types o national organizations that are responsible for the conduct of national and international competition including the conducting of national championships and the selection of national teams in olympic and pan american sports national local and regional organizations whose primary purpose is supporting and developing amateur athletes for participation innationaland international competition in olympicandpan american sports the discussion of the amendment emphasized that it is not intended to make social clubs or organizations of casual athletes into tax-exempt charities only an organization whose primary purpose is the support and development ofamateur athletes forparticipation in international competition in olympic and pan american sports willqualify under this amendment organizations whose primary purposes are the recreation of theirmembers or whose facilities are used primarily by casual athletes will not qualify congress amended sec_501 in by adding sec_501 sec_501 removed the requirement of subsection c that no part of amateur sports organization's activities involve the provision of athletic_facilities or equipment sec_501 defined a qualified_amateur_sports_organization as any organization organized and operated exclusively to foster national orinternational amateur sports competition if such organization is also organized and operated primarily to conduct national or international competition in sports orto support and develop amateur athletes fornational or international competition insports form 886-a department of the treasury-internal revenue service catalognumber20810w publish no irs gov page schedule number or exhibit on bee explanations of items year period ended tax identification_number name of taxpayer sec_53_4942_b_-1 defines primarily as at least of total activities december 20xx december 20xx sec_53_4942_b_-1 defines substantially_all a sec_85 or more therefore insubstantial mean sec_15 or less in revrul_72_369 advice was requested as to whether an organization that otherwise qualified for exemption under sec_501 was operated for charitable purposes when engaging in the activities described as follows the organization was formed to provide managerial and consulting services for nonprofit_organizations exempt from federal_income_tax under sec_501 c of the code to improve the administration oftheir charitable programs the organization enters into agreements with unrelated nonprofit_organizations to furnish managerial and consulting services ona cost_basis the services consist of writing job descriptions and training manuals recruiting personnel constructing organizational charts and advising organizations on specific methods ofoperation these activities are designed forthe individual needs ofeach clientorganization receipts of the organization are from services rendered disbursements are for operating_expenses the government found that the organization was not operated for charitable purposes an organization is not exempt merely because its operations are not conducted for the purpose of producing aprofit to satisfy the ‘operational test’ the organization's resources must be devoted to purposes that qualify as exclusively charitable within the meaning of sec_501 of the code and the applicable regulations - providing managerial and consulting services on aregular basis fora fee is trade_or_business ordinarily carried onfor profit the factthat the services inthis case are provided atcostand solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of he code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable accordingly it is held that the organization's activities are not charitable and therefore the organization does not qualify for exemption from federal_income_tax under sec_501 of the code inb s w group incvs commissioner of internalrevenue the issue operated exclusively for charitable educational or scientific purposes within the meaning of sec_501 the court's opinion found the following was whether the organization was form 886-a department of the treasury-intemal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items year period ended tax identification_number name of taxpayer december 20xx december 20xx the petitioner's activity consists of selling consulting services to nonprofit or exempt_organizations interested in rural-related policy and program development actual substantive research work is conducted by individual researchers supplied by petitionertoits clients petitioner's services are largely intended to be asubstitute for full-time staffing of client organizations petitioner charges each client a fee based primarily upon its cost of obtaining paid researchers plus an administrative charge we must agree with the commissioner that petitioner's activity constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit petitioner has completely failed to demonstrate that its own services orthe services performed by its consultants are not in competition with commercial businesses such as personnel agencies consulting referral services realestate agents housing rental services banks loan companies trash disposal firms or environmental consulting companies competition with commercial firms is strong evidence of the predominance of nonexempt commercial purposes and since the conduct ofa business with an apparently commercial character is petitioner's sole activity we think that fact weighs heavily against exemption thisisnotthe typical case where an organization concededly conducting substantial educational scientific or charitable activities also conductsa trade orbusiness relatedtoits exemptfunctions furthermore petitioner's only role is that of a conduit linking individual researchers with interested clientorganizations seeking asubstitute for full-time staffing this aspect ofpetitioner's service is not inherently charitable educational or scientific however we would be sympathetic to petitioner ifthe record showedthatthe research conducted by the independent consultants in fact furthered exclusively exempt purposes several additional factors weigh against petitioner's claim inthe firstplace its financing doesnot resemble that of the typical sec_501 c organization petitioner has not solicited norhasit received voluntary contributions from the public its onlysource ofincomeis fees forservices and those fees are sethigh enough torecoup all projected costs including anunexplained dollar_figure 250item denominated administrative expenses andindeed toproduceanetprofit thisnetprofit dollar_figure is not insubstantial compared to projected income dollar_figure being percent of income furthermore although tosome extent fees will reflect ability to pay itdoes not appear that petitioner ever plans to charge afee less than cost to be sure petitioner states that its fee is nominal anditmay infact be lower than those charged by otherfirms however we think that this isnot enough toprove that petitioner's purposes are primarily exempt in this respect petitioner resembles certain health care organizations which have sought classification under sec_501 onthe ground that they provide medical services which are of great social value despite the public benefit ofthe services provided some degree of free or below-cost services to patients has generally been required to qualify these organizations as charitable before exemption has been granted under sec_501 another negative factor lies in petitioner's failure to limit its clientele to organizations which are themselves sec_501 exempt_organizations but only to organizations which are either nonprofitorexempt insome cases organizations conducting trades_or_businesses have been granted exemptionon thegrounds that they serve onlyexempt organizations and are performing services which their clients would otherwise have to provide for themselves in order to accomplish their own exempt purposes form 886-a catalog number 20810w page_15 publish no irs gov department of the treasury-internat revenue service schedule number or exhibit form b86 explanations of items name of taxpayer tax identification_number year period ended december 20xx december 20xx it is with some reluctance that we conclude that petitioner is not an organization described in sec_501 because its primary purpose is neither educational scientific nor charitable but rather commercial petitioner's officers at least for the present time serve without compensation and there is no indication in the record that their personal motives are different from the stated purposes of petitioner nonetheless we are unable to find that petitioner's primary purpose is educational scientific or charitable rather than the conduct of an ordinary commercial consulting enterprise incompetition with other commercial firms government position primary purpose was neither educational charitable nor the fostering of national or international amateur sports competition the organization engaged in commercial activities for the purpose ofenriching application_for exemption the application_for exemption stated the following planned activities o theinstruction or training of individuals for the purpose of improving or developing their capabilities theinstruction ofthe public on subjects useful to individuals and beneficial to the community fundraising to support schools and amateur athletic programs throughout the united_states education is a tax-exempt purpose audit year an organization willshow that itis operated exclusively forexempt purposes ifitis engaged primarily in activities which accomplish the exempt_purpose to be engaged primarily generally means to be engaged at least in the exempt-purpose activity sporadic educational activities do not meet this requirement conducted at best sporadic educational activities inthe software operations were handled by an organization that conducts the fundraising activities for the purpose of distributing funds to other charitable organizations may be recognized as exempt under sec_501 did no fundraising in the audit year asdescribed above the clientteams coaches conducted the fundraising activity using the so that the program via a qualified 501_c_3_organization ‘ __ afederal non-profit 501c3 corporation activities and your sponsorship has been processed by did not engage in exempt- purpose fundraising could advertise that donations made using their system were tax-deductible as stated on sponsorships or donations always are directed to the intended was a passive shell present only website and was granted tax-exempt status for educational_purposes and to provide financial support to schools and amateur athletics in the audit year the organization did not engage in activities to support these exempt purposes the organization's purpose was to support business form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date year period-ended explanations of items december 20xx december 20xx license agreements and contract tax identification_number name of taxpayer the contracts between to work directly with the fundraising clients and to conductallfundraising support activities yet passed all funds raised through totheclients this allowed processed using their software were tax-deductible the to advertise toclients thatall donations website proclaims and the client coaches teams allowed and between and contracts specified thatall funds raised would pass through accepted both delivery ofallfunds andremitted fees to agreement between directly from a donor they would have to send it to donation was tax deductible and donations tothe fundraising teams and coaches the and the clients specified that ifthe coach orteam was to receive a check purpose was to increase the marketability of software in order to get a receipt indicating thatthe website website does not indicate any activities website provides tutorials and a faq describing how the fundraising process works includes included in the faq throughoutthe description ofthe fundraising product forexample the following was and qwill we do not share any information gathered for your campaign with a third-party since theissuance ofthe draft form 886-a in this audit this item and otherreferences to website have been changed share our personal information with any third-party a on is described as the company's non-profit partner is presented to clients as the reason that donors can make tax-deductible donations and as an advantage over other fundraising services purpose is to induce customers to use competing online fundraising service software and services for fundraising campaigns rather than a organizational income did not solicit donations or receive tax-exempt_income from any charitable or educational activities or from activities engaged in to foster national or international amateur sports competition all funds received were fees received in exchange for enabling tax-deductible donations in fundraising software business as anagentof coaches teamsthroughthe system andremitted to and backtotheclients received alldonations raised by ' form 886-a department of the treasury-internal revenue service catalog number 20810w - publish no irs gov page-17 schedule number or exhibit rev name of taxpayer explanations of items tax identification_number year period ended december 20xx december 20xx was responsible for issuing a letter thanking the donor for their tax-deductible donation did not report the of funds retained as donations received zero percent of each donation made through fundraisers amounts were remitted monthly to amounts were not remitted to the fundraising coaches teams as a part of a grant program or atthe discretion of organization and reported these amounts as liabilities on the balance_sheet until the contracted did nothave control_over this money allamounts remitted to fundraisers was in compliance with a contract between the was contractually held in trust for andtothe clients and for the around dollar_figure was an insignificant portion of the overall activity and wasall the fee retained by eatenupby overhead stemming fromthe business activity the largest component ofoverheadin above the contracted net_income after business 20xxwas payments totaling dollar_figure made to expenses averaged aloss of dollar_figure overthe years 20xx 20xx and20xx leaving no funds for any exempt- purposes the lack of profit or a profit_motive does notmake the organization's operations exempt- purpose to satisfy the 'operational test’ the organization's resources must be devoted to purposes that qualify as exclusively charitable themandatory pass-throughs of offunds raised by exempt-purposetransactions as such theydidnotconstitute publicsupport of purpose the organization was an agentthat acted forthe benefit ofthe for-profit entity qualified for tax-exempt status clients were business transactions not charitable andisnot operated to foster national or international amateur sports competition to operate an organization for the purposes of fostering national or international amateur sports competition refers only to organizations which conduct national championships select national teams and support and develop athletes affiliated with the olympics and the pan american games regarding support and development of amateur athletes only an organization whose primary purpose is the support and development of amateur athletes for participation ininternational competition in olympic and pan american sports willqualify underthis exemptpurpose activities havenothing todowiththe olympics the pan american games or any other national or international sports competition summary anorganization mustbeoperated exclusively forexemptpurposes to qualify fortax-exempt status under sec_501 to qualify as operated exclusively for exempt purposes it must engage primarily in activities which accomplish one ormore ofsuch exempt purposes specified in sec_501 these exempt purposes include charitable and educational_purposes orto foster national or international amateur sports competition ananalysis of the facts has shown that fundraising software sales and support and clients to engage conducted all bookkeeping conducted virtually no activities conducted all coach and team clients conducted the actual fundraising existed almost entirely on paper serving as an inducement to services because of the advantage of all donations being tax-deductible department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended december 20xx december 20xx tax identification_number to donors donations were paid via were paid electronically or by check prepared by remittances to and clients software to failed to qualify for tax-exempt status under sec_501 because it was not operated exclusively for exempt purposes as shown by it not being engaged primarily in exempt_activities organization position in aletter dated september 20xx the taxpayer's representative statement provided the following solong as no part of the net_earnings inures to the benefit of any private per sec_501 an organization must be organized and operated exclusively to foster national or international amateur sports competition there are other qualifying activities butthis is the elementthatis most applicable to shareholder or individual as the initialexamination report clearly states cents of every dollar goesto amateur sports of every dollar donated to ensure thatthese funds went to amateur sports while the auditor has raised vague questions about some ofthe expenses foundon direct contrast to the government's nonfactual statement that in the audit year none of these these includes fundraising to support schools and amateur athletic programs activities were conducted profit and loss statement the auditor cannot refute this fact remarkably this isin hasmaintained operationalcontrol itis importantto note that while all qualify there is no requirement thatthe recipient amateur sports teams themselves be approved as exempt_organizations the requirement is that the funds are used to foster amateur sports and the government has not presented a single piece of evidence tothe contrary wecan provide tens of thousands of pieces of evidence to support that the funds were used to support amateur sports every coach every player every parentwill gladly testify thatitwas through were able to buy much needed equipment travel to remote games purchase uniforms attend educational clinics etc whatthe government omitted in their report was that the fundraisers are typically tied to very specific goals for the team thatis the team might need funds to buy a new piece of equipment which is highlighted throughout the fundraising campaign infact funding goals amounts are usually setaround specific goals and the auditor was certainly made aware of this during the examination as such itwould be very hard for a team to then use these funds for something else and contrary to sec_501 in other words with everyone players parents etc aware of the outcome ofa fundraising campaign itis impossible for the funds to be used for non-qualified uses thatis the goal was to attend abasketball clinic and they met their fundraising goal and they don't attend the clinic someone will have to answer the question as to where the money went however that question is ever asked because ofthe transparent nature ofthe campaign and the effective crowd based honesty assurance thatis the team wouldscream ifthey didn't get what they worked hard to raise money for inotherwords sec_1_501_c_3_-1 operationaltestas substantially ofits activities are to accomplish the goal of fostering amateur sports the all notmerely primarily or thatthey meets form 886-a catalog number 20810w page publish no irs gov department ofthe treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended december 20xx december 20xx auditor cites both revrul_72_369 and b s w group inc vs commissioner as part of the argument that the activities of pertinent to this case the revenue_ruling concerns an organization providing managerial and consulting services tononprofit organizations that organization is notexempt because oftheir proceeds benefit them and them alone and they are not formed and operated for public benefit in stark contrast ofthe funds raised by the b s w case the petitioner had not solicited nor received voluntary contributions from the public go to amateur sports b s w group was selling consulting services in are not exempt in nature neither of these references are solicits voluntary contributions from the public to foster amateur sports ismerelya operational tasks performed many of was operating as anagent via notthe other way around asthegovernment claims thatis despite this fact the auditor in her report states that she believes only client first itis both incorrect and irresponsible forthe auditor to assert that as the auditor has noknowledge of howmany clients while contract for vendor of were formed togethertowork inthis way ie that is onlyclient other than moreover some of considered as competitors to formation dates to supporther assertion as to the formation intent intrue reality toputitsimply was formed to foster amateur sporting teams moreover the relationship between and amootpointas application which was approved by the irs other clients also raise funds for amateur sports and as such can be secondly the auditor has presented noevidence otherthan is and am quoting the auditor operating as outlined in their exempt status and the auditor was informed of this during the audit and and that activity wastosupport has in reality is has clients is the facts have shown that funds raised reach these amateur sports organizations purposes and clearly serves as public benefit as such should not be revoked primary purpose was to foster amateur sports andthat ofthe was formed and operated forthese exempt status is without question and conclusion was not operated exclusively for tax-exempt purposes under irc the facts have shown that sec_501 dueto thelack ofany charitable activity and the lack of funds geared toward charitable activities the organization failed to meet the primary purpose test described in sec_1_501_c_3_-1 which says that to be considered a charitable_organization under sec_501 the organization must be operated exclusively private interest for charitable purposes anditmustserveapublicratherthana the exempt status of status should be revoked effective january 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
